Citation Nr: 1548337	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to a rating in excess of 50 percent, from May 5, 2010, for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990 and from July 1999 to April 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a February 2015 decision, the Board granted a 70 percent rating, prior to May 5, 2010 and a 50 percent rating thereafter for bipolar disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2015 Order and pursuant to a Joint Motion for Remand (JMR), vacated the portion of the February 2015 decision which denied a rating in excess of 50 percent from May 5, 2010 and remanded the case to the Board. 

In the same decision, the Board remanded the matter of entitlement to service connection for a bilateral wrist disorder for further development.  After the above mentioned increased rating claim for bipolar disorder was remanded to the Board, the service connection claim was also returned to the Board.  Accordingly, both matters are before the Board at this time.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability has been raised by the record in a November 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was previously referred in the February 2015 Board decision, without subsequent action.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in its February 2015 remand, the Board remanded the matter of entitlement to service connection for a bilateral wrist disability for a VA examination.  The Board requested an opinion as to whether it was at least as likely as not that any identified wrist or hand disability was related to or had its onset in service.  In particular, the Board requested that the examiner address the Veteran's numerous in-service complaints of wrist and hand pain.  In May 2015, the Veteran was afforded a VA examination where the examiner opined that there was "not enough medical evidence present at this time to answer this question without resort to mere speculation."  She reasoned that "there [are] complaints of wrist and hand pain in 2012, but there is no etiology for the pain.  There is no medical evidence in STRs of in-service event, injury, or illness with the wrists or the hands."  However, there are several documented incidents of in-service wrist and hand pain.  Therefore, the opinion is based on an inaccurate factual predicate.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds the May 2015 examination report inadequate and finds that a remand is necessary to obtain an addendum medical opinion.

Second, the Veteran was afforded a VA mental disorder examination in November 2012 where the examiner noted the Veteran's bipolar disorder and alcohol dependence.  The Veteran reported that she was stable on her medications, but was worried about losing her job.  She reported that she had been at her current job for four years.  She stated that she has been married to her current spouse for 19 years and has two daughters.  She had a strained relationship with one daughter.  She denied participation in any organizations.  She reported several altercations which usually occurred when she had been drinking.  On examination, the examiner noted that the Veteran experienced depressed mood, suspiciousness, chronic sleep impairment, and a flattened affect.  The examiner noted that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner opined that the Veteran appeared stable on her current medications.  Her GAF score was 65.  

An April 2015 VA psychiatric note indicates that she was tearful and more depressed with poor attention and concentration.  She was having difficulty at work and was easily overwhelmed.  She was encouraged to apply for FMLA (Family Medical Leave Act).  Affect was noted to be sad and her mood was depressed and anxious.  She had suicidal thoughts but no plan.

A May 2015 VA psychiatric note notes the Veteran's report that she still gets depressed and irritable easily.  She had difficulty focusing from stress and was told by the supervisor at work to take time off.  Her affect was appropriate but blunted and mood was depressed and anxious.  Insight and judgment were good.

The Veteran appears to have exhibited symptoms that were not present at the November 2012 VA examination.  Accordingly, the Board finds that a remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to her  bipolar disorder.

Third, there is evidence that the Veteran receives regular treatment for her bipolar disorder through the VA.  The most recent VA treatment records are dated May 2015.  On remand, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran has reported both that she broke her wrist in November 2008 when she fell backwards during a fight and in a fall in 2010.  See VA treatment record dated in June 2009; VA examination report of May 2015.  The Veteran should be asked to submit or authorize the release of information related to treatment following these injuries.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or authorize the release of medical information related to treatment of a wrist injury, including records pertaining to treatment in or around November 2008 following a fight and following a fall in 2010.

2.  Obtain VA treatment records pertaining to the Veteran dating from May 2015 and associate them with the electronic claims file.

3.  Obtain an addendum opinion from the May 2015 VA examiner (or, if she is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the wrists is related to service. 

The May 2015 examination report was inadequate because the examiner did not address in-service reports of wrist and hand pain.  In particular, the examiner's attention is directed to, but not limited to, the following incidents of wrist/hand pain complaints:

i)  July 2003 complaint of pain that radiates from left shoulder to wrist with bilateral wrist pain

ii)  January 2004 complaint of bilateral wrist 

iii)  September 2004 treatment for complaint of bilateral wrist and knee pain

iv)  September 2006 treatment for arm pain following fall that Veteran tried to break with her right hand.

4.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of her service-connected bipolar disorder.  The examiner should also indicate the impairment that results from the Veteran's service-connected bipolar disorder in terms of occupational functioning and daily activities.

5.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




